Citation Nr: 1610688	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  15-00 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel



INTRODUCTION

The Veteran served on active duty from March 1952 to March 1954.  He died in March 2013.  The appellant is the Veteran's widow. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2014 decision of the RO that denied service connection for the cause of the Veteran's death.  The appellant timely appealed.

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant and her attorney when further action is required.


REMAND

Pursuant to a settlement agreement obtained in the United States Court of Appeals for Veterans Claims (Court) in December 2014, service connection has been awarded for obstructive sleep apnea, for purposes of accrued benefits; and assigned a 50 percent disability rating for the period from June 19, 2006, to March 1, 2013.  Subsequently, accrued benefits for a total disability rating based on individual unemployability (TDIU) were awarded for the same time period.

Of significance in this case, the appellant essentially asserts that the Veteran's obstructive sleep apnea caused or materially contributed to the cause of the Veteran's death.  At the time of the Veteran's death, service connection was in effect for right total knee replacement, evaluated as 60 percent disabling; for obstructive sleep apnea, evaluated as 50 percent disabling; and for post-traumatic stress disorder (PTSD), evaluated as 50 percent disabling.  The combined disability rating was 90 percent, and a TDIU was in effect.  

The Veteran's death certificate shows that the immediate cause of death in March 2013 was acute respiratory failure, due to or as a consequence of encephalopathy, and acute kidney injury in chronic kidney disease, due to or as a consequence of stage 2 sacral ulcer.  No autopsy was performed.

In September 2015, a VA physician reviewed the Veteran's claims file extensively, including electronic records; and opined that there was no objective evidence that, prior to the Veteran's death, acute respiratory failure or cause of death was caused or aggravated (caused a permanent increase in severity beyond the normal progression of the disease) by the Veteran's obstructive sleep apnea.  The VA physician provided an exhaustive review of each of the Veteran's medical conditions shortly preceding the Veteran's death, and explained that sleep apnea is an independent entity and not associated with restrictive lung disease.  Nor is "acute respiratory failure" a ratable symptom in VA's schedular criteria for sleep apnea under Diagnostic Code 6847.  The Board finds this opinion to be adequate with respect to the question of causation posed.

That notwithstanding, alternatively, a contributory cause of death is inherently one not related to the principal cause.  In determining whether any service-connected disability contributed to the Veteran's death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2015).

If a service-connected disability involved active processes affecting a vital organ, consideration as a contributory cause of death must be given as to whether there were resulting debilitating effects and general impairment of health to the extent that would render the Veteran materially less capable of resisting the effects of other disease primarily causing death.  38 C.F.R. § 3.312(c)(3) (2015).
 
Under these circumstances, further clarification is required to determine whether any service-connected disability contributed to the Veteran's death.  

While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The September 2015 opinion should be returned to the VA physician (or, if that physician is unavailable, a suitable substitute) for an addendum opinion as to:

Whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected obstructive sleep apnea, PTSD, or right total knee replacement, either caused or substantially contributed or materially contributed to the cause of the Veteran's death.  

In providing the opinion, please consider whether it is at least as likely as not that the debilitating effects of the Veteran's service-connected obstructive sleep apnea, PTSD, or right total knee replacement, rendered him less capable of resisting the effects of acute respiratory failure, encephalopathy, acute kidney injury, chronic kidney disease, stage 2 sacral ulcer, or any other disease or infection from which the Veteran suffered shortly before his death.  

In providing the opinion, please also consider whether it is at least as likely as not that the Veteran's medications or treatment for obstructive sleep apnea led to the development of the acute respiratory failure that caused the Veteran's death.
 
The VA physician is asked to explain fully the reasons behind any opinions offered.  The VA physician is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the physician's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The Veteran's claims file, to include a copy of this REMAND, must be accessible to the VA physician designated to provide the opinion(s); and the addendum should note review of the file.

2.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a SSOC, before the claims file is returned to the Board, if otherwise in order.

No action is required of the appellant and her attorney until they are notified by the RO or AMC.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




